allows the district court to appoint counsel if the petitioner is unable to

                comprehend the proceedings and an individual with a language barrier is

                not able to comprehend the proceedings. Petitioner further argues that

                the district court may appoint post-conviction counsel to assist with

                discovery and discovery would be required because of the language

                barrier.      See NRS 34.750(1)(c). Petitioner argues that the failure to

                appoint counsel to assist him in filing a petition deprives him of access to

                the courts.

                               We decline to exercise our original jurisdiction because

                petitioner has not demonstrated that the district court has exercised its

                discretion in an arbitrary and capricious manner.     See NRS 34.160; Int?

                Game Tech., Inc. v. Second Judicial Din. Court, 124 Nev. 193, 197, 179
P.3d 556, 558 (2008). There is no recognized constitutional right to the

                appointment of counsel in post-conviction proceedings.        See Brown v.

                McDaniel, 130 Nev., Adv. Op. 60, 331 P.3d 867, 870 (2014); see also

                Coleman v. Thompson, 501 U.S. 722, 755 (1991). The appointment of post-

                conviction counsel in a non-capital case is governed by NRS 34.750(1).

                NRS 34.750(1) requires that a petition be filed before post-conviction

                counsel can be appointed as the statutory language refers to a "petition"

                and indicates that the district court may appoint counsel when the




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                    petition was not going to be summarily dismissed.' NRS 34.750(3) further

                    lends support to the requirement that a petition be filed prior to the

                    appointment of counsel as post-conviction counsel may file "supplemental"

                    pleadings. NRS 34.735 informs a petitioner that if he wants to have

                    counsel appointed for the post-conviction proceedings he must complete

                    the Affidavit in Support of Request to Proceed in Forma Pauperis. The

                    factors set forth in NRS 34.750(1) help guide the district court's discretion

                    in whether to appoint counsel after a petition has been filed, but these

                    factors do not require the appointment of counsel prior to the filing of a

                    petition. 2 And the filing of the petition is critical in one other respect—the

                    filing date of the petition determines the timeliness of the petition, NRS

                    34.726(1); an order appointing counsel would not satisfy the filing


                           "NRS 34.745(4) provides that the district court may summarily
                    dismiss a second or successive petition when it appears that the petitioner
                    has not demonstrated he is entitled to relief based on any of the grounds
                    set forth in NRS 34.810(2).

                          2 We  agree that a language barrier may demonstrate that a
                    petitioner is unable to comprehend the proceedings and that the district
                    court should, after the filing of a petition, consider the severity of the
                    language barrier when deciding whether to appoint post-conviction
                    counsel. See generally Mendoza v. Carey, 449 F.3d 1065, 1070 (9th Cir.
                    2006) (recognizing that equitable tolling in the federal courts requires a
                    non-English-speaking petitioner demonstrate that during the time period,
                    the petitioner was unable to procure either legal materials in his own
                    language or translation assistance despite diligent efforts). We note that
                    the factors set forth in NRS 34.750(1) do not require the petitioner to
                    demonstrate that the petition is not frivolous as argued by the State
                    below.

SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    At!.
                requirement of NRS 34.726(1). We further conclude that petitioner has

                not demonstrated that the alternative relief requested, transcription of

                every document in the record into Spanish, is required in this case.

                Petitioner must file a petition to begin the post-conviction proceedings.

                Prior to the filing of the petition, petitioner's requests for accommodations

                are premature.

                            Petitioner has submitted a motion for leave to file an amended

                petition for a writ of mandamus as an emergency petition for writ of

                mandamus; we deny the request. Petitioner failed to demonstrate that

                relief is needed in less than 14 days.

                            Petitioner has also submitted a motion to stay the time to file

                a post-conviction petition for a writ of habeas corpus in the district court.

                Petitioner relies upon tolling provisions applicable in civil cases, NRAP

                8(c), and argues that those rules should apply in this case as a post-

                conviction petition for a writ of habeas corpus is not strictly criminal for

                all purposes and NRS 34.780(1) provides for application of the Rules of

                Civil Procedure in post-conviction proceedings. We deny the motion. The

                rules of civil procedure apply in post-conviction habeas proceedings to the

                extent the rules are not inconsistent with the rules that govern the filing

                of a post-conviction petition for a writ of habeas corpus.          See NRS

                34.780(1). Petitioner's request, however, is inconsistent with the rules

                that govern the filing of a post-conviction petition for a writ of habeas

                corpus. A post-conviction petition for a writ of habeas corpus is a
SUPREME COURT
       OF
    NEVADA
                                                         4
(0) 190A
                statutory remedy and the Legislature has provided no provision for

                staying the time to file a petition, see NRS 34.726(1); rather, a petitioner

                must file a petition within the statutory deadline or file a late petition and

                demonstrate good cause for his failure to file a timely petition, see id.

                Accordingly, we

                             ORDER the petition DENIED. 3




                                                    Gibbons


                                                                                     J.
                                                    Pickering


                cc: Hon. Carolyn Ellsworth, District Judge
                     Rogelio Martinez-Orellano, a/k/a Rogelio Martinorellan
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      3 It
                         is unclear why the district court denied the Clark County Public
                Defender's request to withdraw as it appears that their representation has
                come to an end.


SUPREME COURT
        OF
     NEVADA
                                                      5
(0) 1947A